


110 HCON 183 IH: Calling on the Government of the Republic

U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 183
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2007
			Mr. Hastings of
			 Florida (for himself, Mr.
			 McCotter, and Mr.
			 Ackerman) submitted the following concurrent resolution; which was
			 referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Calling on the Government of the Republic
		  of Azerbaijan to immediately release Farhad Aliyev and Rafiq Aliyev from
		  detention during trial, to assure that their right to a fair and open trial
		  before an independent and impartial tribunal will be carried out, and to comply
		  with all its international human rights agreements and commitments respecting
		  the rule of law, and for other purposes.
	
	
		Whereas, on October 19, 2005, the former Minister of
			 Economic Development of Azerbaijan, Farhad Aliyev, known as a leading advocate
			 of pro-market reforms, was arrested during Azerbaijan’s parliamentary campaign
			 for allegedly planning a coup d’etat, and he has been detained in solitary
			 confinement, without family visitation rights, continuously since that time in
			 violation of Azeri and international law;
		Whereas, on October 19, 2005, Rafiq Aliyev, the brother of
			 Farhad, a leading businessman and former President of the oil company AzPetrol,
			 was arrested for allegedly failing to declare foreign currency in his
			 possession prior to an international flight from Baku airport, and has also
			 been detained in solitary confinement continuously since that time in violation
			 of Azeri and international law;
		Whereas their pre-trial detentions exceeded the maximum
			 period permitted by Azeri law and the indictment containing the charges for
			 which they are now facing trial was not presented until March 1, 2007, and does
			 not include the charges relating to the alleged coup, which have been separated
			 and remain untried for an indefinite period of time;
		Whereas the Aliyevs have been denied sufficient time and
			 resources to review evidence and prepare adequately for trial, nor have they
			 been permitted to see their international legal representatives;
		Whereas Farhad Aliyev has been denied a medical
			 examination by doctors of his own choice, despite the clear recommendation of
			 the Council of Europe (Council Resolution 1545);
		Whereas the Aliyev brothers are now facing trial on other
			 charges, including embezzlement, tax evasion, and illegal privatization, and
			 the families of Farhad and Rafiq Aliyev have been the subject of intimidation,
			 harassment, and illegal search and seizure of property;
		Whereas Farhad and Rafiq Aliyev vigorously deny all the
			 accusations against them, claiming that the charges are based on false evidence
			 and are politically motivated;
		Whereas, after the commencement of pre-trial and trial
			 proceedings in May 2007, international trial observers, including
			 representatives of the United States and British Embassies, the press,
			 international organizations, nongovernmental organizations, and their British
			 lawyer representing them before the European Court of Human Rights were all
			 excluded from attending the proceedings, in violation of Azeri and
			 international law;
		Whereas in September and November 2006, applications were
			 filed with the European Court of Human Rights on behalf of Farhad and Rafiq,
			 respectively, alleging violations of rights guaranteed under the European
			 Convention on Human Rights, including violations of the right to liberty,
			 unlawful and arbitrary pre-trial detention, poor conditions of detention, the
			 absence of a fair trial, the arbitrary prohibition on correspondence with and
			 visits from their families, and violations of property rights;
		Whereas during this period, Farhad and Rafiq Aliyev have
			 on numerous occasions petitioned for release from pre-trial detention,
			 including more recently under the relevant provisions of Azerbaijan’s Criminal
			 Procedure Code and Article 5 of the European Convention on Human Rights, on the
			 grounds that the maximum period for their pre-trial detention had expired, and
			 were consistently denied;
		Whereas Farhad and Rafiq Aliyev further petitioned for
			 release from detention in both the preliminary hearings and during trial
			 proceedings under the relevant provisions of Azerbaijan’s Criminal Procedure
			 Code and Article 5 of the European Convention on Human Rights, and were
			 denied;
		Whereas the Republic of Azerbaijan is a member of the
			 Organization for Security and Cooperation in Europe (OSCE), the Council of
			 Europe, the United Nations Human Rights Council, and a signatory to the Energy
			 Charter Treaty and the European Convention on Human Rights;
		Whereas the Department of State Country Reports on Human
			 Rights Practices, 2006, issued on March 6, 2007, stated that the Government of
			 Azerbaijan’s human rights record remains poor, and it continues to commit
			 numerous abuses;
		Whereas the Country Reports on Human Rights Practices,
			 2006, further stated that, although Azeri law prohibits arbitrary arrest and
			 detention, the Government of Azerbaijan generally did not observe these
			 prohibitions in practice, and official impunity remained a problem,
			 specifically citing the cases of the Farhad Aliyev and Rafiq Aliyev in this
			 regard;
		Whereas Amnesty International’s 2007 Human Rights Report
			 stated that Farhad Aliyev and Rafiq Aliyev were denied rights to due process, a
			 fair trial, medical care and, initially upon being detained, legal counsel of
			 their own choosing, among other violations;
		Whereas Human Rights Watch World Reports for 2007 also
			 cites the cases of Farhad and Rafiq Aliyev as a pattern of
			 politically-motivated arrests in Azerbaijan;
		Whereas according to the OSCE Representative on Freedom of
			 the Media, Azerbaijan has the highest number of arrested journalists among all
			 the 56 OSCE Member States;
		Whereas at present seven journalists are imprisoned in
			 Azerbaijan, and over 20 journalists have openly asked for political asylum
			 abroad;
		Whereas the Government of Azerbaijan has rejected repeated
			 calls by the United States Government, the OSCE, the Council of Europe, and
			 other international organizations to revise the criminal code so as to
			 decriminalize slander and defamation;
		Whereas violent attacks against journalists have become
			 alarmingly frequent, and, along with other constraints on independent media,
			 have elicited the public concern of the OSCE Representative on Freedom of the
			 Media and international human rights organizations;
		Whereas restrictions imposed on opposition and independent
			 Azeri media outlets have constrained their access to the trial of Farhad and
			 Rafiq Aliyev, making it difficult for the Azeri public and the international
			 community to receive objective information;
		Whereas the arbitrary imprisonment and violation of human
			 rights against the citizens of Azerbaijan in violation of OSCE commitments on
			 freedom from arbitrary arrest or detention, the right to a fair trial, and
			 violations of other international agreements, are of serious concern to the
			 Congress; and
		Whereas Azerbaijan is an important strategic ally of the
			 United States, serving as a key source and transit route for the export of
			 Caspian oil to Western markets, and a strong energy security policy requires
			 the United States to deal with stable and reliable countries to the extent
			 possible; Now therefore, be it
		
	
		That—
			(1)Congress—
				(A)calls on the
			 Government of the Republic of Azerbaijan to immediately release Farhad Aliyev
			 and Rafiq Aliyev from detention during trial and to assure that their right to
			 a fair and open trial before an independent and impartial tribunal established
			 by law will be carried out;
				(B)calls on the
			 Government of Azerbaijan to immediately implement visitation rights for family
			 and medical and international legal advisers for Farhad and Rafiq Aliyev,
			 consistent with the relevant provisions of Azeri law and Article 8 of the
			 European Convention; and
				(C)calls on the
			 Government of Azerbaijan to fulfill its international obligations, including
			 obligations relating to its membership in the Council of Europe, the
			 Organization for Security and Cooperation in Europe (OSCE), the Convention on
			 Human Rights, and the Energy Charter Treaty; and
				(2)it
			 is the sense of Congress that—
				(A)the United States
			 Government should use all available means, including diplomatic channels, to
			 encourage the Government of Azerbaijan to release Farhad and Rafiq Aliyev from
			 detention during trial;
				(B)the United States
			 Government should use all available means, including diplomatic channels, to
			 encourage the Government of Azerbaijan to release the imprisoned journalists
			 and aggressively identify and prosecute those individuals who beat and attack
			 journalists;
				(C)the United States
			 Government should coordinate actions with the OSCE, the Council of Europe, and
			 other appropriate international organizations; and
				(D)the OSCE should
			 continue to monitor these legal proceedings for compliance with all commitments
			 under the Helsinki Final Act.
				
